Citation Nr: 1425356	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  11-19 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diabetes mellitus, type II as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the VA Regional Office (RO).  

The Veteran has submitted new evidence, which relates to the issues on appeal.  His representative specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2013).  

The issue of service connection for diabetes mellitus, type II as due to herbicide exposure being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss that is as likely as not related to his military service.

2.  The Veteran has tinnitus that is as likely as not related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable decision in the issues begin adjudicated herein, no further discussion of VA's duties to notify and assist is necessary.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  

When a chronic condition (e.g., sensorineural hearing loss) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Certain chronic diseases (e.g., sensorineural hearing loss) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  

Based on the Veteran's military occupational specialty (MOS) of movement specialist (traffic agent), the RO conceded in-service acoustic trauma.  See July 2011 statement of the case.  

The Veteran's January 1969 entrance examination showed that he had puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
XXXX
0
LEFT
0
0
0
XXXX
5

In his report of medical history, he denied having ear trouble and hearing loss.  His December 1971 discharge examination revealed normal ears.  It showed that he had puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
8
5
XXXX
10
LEFT
10
5
10
XXXX
5

In his April 2010 claim, the Veteran reported injuring his hearing during initial training when a concussion grenade exploded beside him.  He reported not being able to hear very well and having ringing in his ears.  The Veteran reported that his hearing came back approximately three days later, but his ears never recovered and he had suffered with tinnitus since the explosion.  The Veteran reported that his hearing had gradually diminished since the explosion.  

The Veteran was afforded a VA examination in July 2010.  Post-service noise exposure included occupational exposure of pavement breakers and chainsaws as well as recreational exposure of hunting, going to the shooting range, and riding motorcycles.  The Veteran reported wearing hearing protection during those activities.  He reported tinnitus starting during basic training after a concussion grenade went off near him.  The Veteran reported bilateral constant tinnitus since that incident.  Examination revealed a bilateral hearing loss disability as defined by VA.  The examiner opined that the Veteran's bilateral hearing loss and tinnitus was not caused by or a result of acoustic trauma during military service.  The examiner noted that the Veteran's exit examination documented normal hearing at military separation.  The examiner reported that the Veteran's report of a concussion grenade going off close to him likely exposed him to excessive noise but the service treatment records (STRs) did not indicate that that had a negative impact on hearing.  The examiner opined that in fact, the claims file documented the military noise exposure did not cause hearing loss during military service.  The examiner noted that hearing tests in the STRs documented normal hearing with no evidence of tinnitus.  The examiner also opined that that day's audiogram indicated a hearing test that was not consistent with noise exposure but was consistent with normal aging.  

Regarding tinnitus, the examiner noted that on the separation examination in 1971, there was no indication or mention of tinnitus and ears were indicated as normal.  The examiner opined that since the Veteran's hearing loss was not consistent with noise exposure, it was not likely tinnitus was caused by acoustic trauma during military service.  The examiner opined that there was no audiological basis for tinnitus during military service.  The examiner concluded that the etiology of the tinnitus was unknown.  

An October 2010 statement from the Veteran's wife shows that in 1978, the Veteran was diagnosed with high frequency hearing loss, which the doctor called "shooter's ear" and tinnitus.  The statement shows that the building the doctor was in had been demolished and she was sure the doctor was deceased, indicating that such records cannot be obtained.  

The Veteran submitted a private medical opinion dated in May 2013.  The record shows that the Veteran reported a history of noise exposure in service and that VA conceded noise exposure based on the Veteran's MOS.  The Veteran reported that there was an incident in basic training in which a grenade exploded in close proximity to him.  The record reveals that the Veteran reported experiencing a temporary threshold shift for about three days and his tinnitus began after the explosion.  The Veteran reported wearing hearing protection recreationally and occupationally post-service.  The reviewer noted the opinion was based on a review of the prior rating decision and the Veteran's DD 214.  It was their opinion that the Veteran's hearing loss and tinnitus was related to his military noise exposure and it might have worsened as a civilian.  Their rationale was that their opinion was based on case history, VA conceding noise exposure, configuration of hearing loss, and onset of tinnitus.  

Based on a review of the evidence, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.  The Veteran's in-service acoustic trauma has been conceded and the evidence shows a current bilateral hearing loss disability as defined by VA as well as tinnitus.  When affording the Veteran the benefit-of-the-doubt, the evidence supports a finding of a nexus to his military service.  

In this case, the Veteran has competently and credibly reported having bilateral hearing loss and tinnitus since service.  His wife's statement confirms that he has had hearing loss and tinnitus at least since 1978.  Furthermore, although he did have normal hearing loss at discharge from service as noted by the VA examiner, the evidence does show a threshold shift from his entrance.  With regards to his right ear, his puretone thresholds, in decibels, changed from zero to 15 at 500 Hertz; zero to eight at 1000 Hertz; zero to five at 2000 Hertz; and zero to ten at 4000 Hertz.  As regards his left ear, his puretone thresholds changed from zero to ten at 500 Hertz; zero to five at 1000 Hertz; and zero to ten at 2000 Hertz.  As discussed above, the absence of hearing loss at discharge is not a bar to service.  The fact that the Veteran's separation examination shows a worsening of his hearing from entrance to service supports a finding that his bilateral hearing loss is related to his military service.

As noted above, a claimant may establish a nexus by demonstrating a continuity of symptomatology.  The Veteran's statements have established a continuity of symptomatology.  The May 2013 private opinion, based upon the Veteran's competent and credible history as well as configuration of hearing loss, supports the Board's finding that the Veteran's bilateral hearing loss and tinnitus are related to his military service.  In finding that the evidence supports a nexus, the Board acknowledges the negative nexus opinion from the VA examiner, especially as the examiner opined that the Veteran's hearing loss was consistent with normal aging and not noise exposure.  However, the private examiner reviewed the Veteran's hearing configuration and opined that it was related to his military service.  After considering the Veteran's statements, as well as the private positive opinion, the Board finds that the evidence is in relative equipoise as to a relationship between the Veteran's bilateral hearing loss and tinnitus and his military service.  As such, when affording him the benefit-of-the-doubt, the Board concludes that the evidence supports a finding of service connection.    

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for bilateral hearing loss and tinnitus is, therefore, granted.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

A remand is necessary for the issue of service connection for diabetes mellitus, type II as due to herbicide exposure.  The Veteran's personnel records show that he was stationed in Thailand from November 1969 to June 1970.  An August 2010 memorandum shows that according to the Vietnam Order of Battle, the Veteran's command was stationed in Korat, Thailand.  

VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure. 
The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis. 

Pertinent provisions of the VA Adjudication Manual set forth procedures that VA must follow to verify reported herbicide exposure in Thailand.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), (p), and (q).  Specifically, the M21-1MR provides that several items of development should be performed, including considering the Memorandum on "Herbicide Use in Thailand during the Vietnam Era;" notifying the veteran appropriately concerning Thailand herbicide exposure; and if necessary, requesting verification of herbicide exposure from the United States Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.  See id; see also VBA Fast Letter 09-20, "Developing for Evidence of Herbicide Exposure in Haas-Related Claims from Veterans with Thailand Service during the Vietnam Era" (May 6, 2009).

In this case, although the RO asked the Veteran for information regarding claimed exposure in the Republic of Vietnam, he was not asked to provide information pertaining to his service in Thailand.  As the evidence shows that the Veteran was stationed at Korat, which is one of the Royal Thai Air Force Bases, the Board finds that a remand is necessary to ensure proper development as set forth in the VA Adjudication Manual.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Kansas City, Missouri VA Medical Center, from D.M., M.D. and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Follow the procedures of M21-MR, Part IV, Subpart ii, ch. 2, sec. C.10.q., to determine whether the Veteran was exposed to herbicide agents in Thailand on a facts-found basis, including asking the Veteran for approximate dates, location, and nature of the alleged exposure and obtaining a formal finding by the JSRRC or other appropriate authority with regard to whether the Veteran was exposed to herbicides in service.  The formal finding should be consistent with the Veteran's dates and places of service, including his service at Korat, Thailand, from March 1070 to June 1970.  Additionally, follow any recommendations provided by the JSRRC in obtaining relevant records from alternate sources.  All requests and responses with respect to the above actions, both positive and negative, should be associated with the claims file.

3.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


